Concurring and Dissenting Opinion by
Judge Blatt:
I concur with the majority’s opinion that the letter here involved did not constitute a final order as required by Section 1502 of the Public Employe Relations Act1 (Act 195), 43 P.S. §1101.1502. I believe, however, that the Pennsylvania Labor Relations Board’s (Board) exercise of its administrative discretion pursuant to Section 1302 of Act 195, 43 P.S. §1101.1302, is not reviewable.
Section 1302 of this Act provides, inter alia, as follows :
Whenever it is charged by any interested party that any person has engaged in . . . any such unfair practice, the board . . . shall have authority to issue and cause to be served upon such person a complaint. . . . (Emphasis added.)
It is clear, that the Board here is impressed with a discretionary power to prosecute an unfair labor prac*561tice charge and that the exercise of such discretion is not adjudicatory in nature and, therefore, is not reviewable. In Re: Frawley v. Downing, 26 Pa. Commonwealth Ct. 517, 364 A.2d 748 (1976).
In Jacobsen v. National Labor Relations Board, 120 F.2d 96, 99-100 (3rd Cir. 1941), the National Labor Relations Board was held to be empowered as follows:
‘Whenever it is charged that any person has engaged in . . . any such unfair labor practice, the Board . . . shall have power to issue and cause to be served upon such person a complaint. . . .’
The court held there that the decision as to whether or not a complaint should issue “rests in the sound discretion of the Board and is the concern of expert administrative policy,” Jacobsen, supra, 120 F.2d at 100 and is generally not reviewable. Kixmiller v. Securities and Exchange Commission, 492 F.2d 641, 645 (D.C. Cir. 1974).
Moreover, as the Board noted in its letter in question here, the appellant’s charges could possibly constitute a grievance under the collective bargaining agreement, and the result of that process, of course, would be subject to judicial review.

 Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.101 et seq.